Citation Nr: 0800609	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO. 06-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active military service from August 1938 to 
April 1946 and from December 1946 to December 1949. He was 
held captive as a German Prisoner of War (POW) from August 
1943 to April 1945. He died in June 1999. The appellant is 
the surviving spouse of the veteran and the mother of the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which determined that the veteran's daughter was 
not entitled to recognition as a helpless child on the basis 
of permanent incapacity for self-support.

In May 2007, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the appellant's age. See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in April 2007, the appellant 
requested a Board videoconference hearing. The record does 
not reflect that such a hearing has been scheduled; 
therefore, the Board finds that this matter must be remanded 
to the RO to schedule a Board videoconference hearing for the 
appellant.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Board videoconference hearing. The 
appellant should be clearly notified of 
the time, date, and location of such 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



